COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 JOSE LUIS GUITERREZ-JIMENEZ,                     §               No. 08-21-00198-CR

                       Appellant,                 §                  Appeal from the

 v.                                               §           County Criminal Court No. 2

 THE STATE OF TEXAS,                              §             of El Paso County, Texas

                        State.                    §                (TC# 20210C01651)

                                               §
                                             ORDER

       The supplemental clerk’s record containing the trial court’s certification of defendant’s

right of appeal does not indicate if Appellant has the right to appeal. The certification is

defective. Accordingly, the trial court is ordered to execute a new certification reflecting

Appellant’s right to appeal and file it with the trial court clerk. The trial court clerk shall prepare

a supplemental clerk’s record containing the certification and file it with this Court no later than

August 7, 2022.

       IT IS SO ORDERED this 18th day of July, 2022.

                                                       PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.